Citation Nr: 1411780	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-44 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's cervical spinal stenosis and corpectomy residuals.  

2.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's left (minor) upper extremity radiculopathy.  

3.  Entitlement to an effective date prior to February 23, 2009, for the award of service connection for left (minor) upper extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1974 to August 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Jackson, Mississippi, Regional Office (RO) which recharacterized the Veteran's cervical spine disability as cervical spine stenosis and corpectomy residuals; increased the evaluation for that disability from 20 to 30 percent; and effectuated the award as of February 23, 2009.  In September 2010, the RO granted a temporary total rating for the Veteran's cervical spine disability under the provisions 38 C.F.R. § 4.30 for the period from May 19, 2009, to July 31, 2009.  In October 2010, the RO granted compensation under the provisions of 38 U.S.C.A. § 1151 for left (minor) upper extremity radiculopathy; assigned a 30 percent evaluation for that disability; and effectuated the award as of February 23, 2009.  In February 2013, the RO, in pertinent part, granted service connection for right upper extremity radiculopathy secondary to the Veteran's cervical spine disability; assigned a 20 percent evaluation for that disability; effectuated that award as of October 17, 2011; granted a total rating for compensation purposes based on individual unemployability (TDIU); and effectuated that award as of June 18, 2012.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

In a June 2013 written statement, the Veteran's attorney advanced that "at present, the Veteran has no further disagreement with the time period from June 18, 2012 to current" for the award of a TDIU.  Given the attorney's statement as to the effective date for the award of a TDIU, the issue is not on currently on appeal and will not be addressed below.  

This appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.  

In an October 2011 notice of disagreement (NOD) and subsequent written statements, the Veteran's attorney states that the Veteran was unable to perform his activities of daily living (ADLs) without the assistance of another person due to his cervical spine disability.  Such statements may be reasonably construed as an informal claim for special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  That issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue referred to the RO for appropriate action.  


REMAND

The Veteran asserts that: his post-operative cervical spine disorder warrants assignment of a 100 percent evaluation on either a schedular or extra-schedular basis; an initial evaluation in excess of 30 percent is warranted for his left upper extremity radiculopathy as that disability affects multiple radicular nerve groups; and the award of service connection for left upper extremity radiculopathy should be effectuated as of the date of his initial complaint of left upper extremity neurological impairment.  

The reports of the January 2013 VA neck (cervical spine) examination and the January 2013 VA peripheral nerve examination are in apparent conflict as to the nature and severity of the Veteran's cervical spine and associated left upper extremity neurological disabilities.  While the VA cervical spine evaluation states that the Veteran was diagnosed solely with "lumbosacral or cervical strain" with "involvement  of C5/C6 nerve roots (upper radicular group)," the January 2013 VA peripheral nerve evaluation reports that the Veteran was diagnosed with cervical radiculopathy and cervical myelopathy with associated "mild incomplete sensory loss in the left side (vibration sense)" and "mild incomplete sensory loss left C8 distribution and mild weakness left (non-dominant) hand."  Further, the VA spinal examination failed to address the Veteran's significant cervical spine stenosis and post-operative residuals.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his cervical spine and left upper extremity disabilities after January 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after January 2013.  

3.  Then schedule the Veteran for the VA spinal evaluation conducted by a physician in order to determine the nature and severity of his cervical spinal stenosis and corpectomy residuals and associated left upper extremity radiculopathy.  All indicated tests and studies should be accomplished and the findings then reported in detail.  All affected left upper extremity radicular groups and/or peripheral nerves should be identified.  

The examiner should also advance an opinion as to whether the Veteran's current post-operative cervical spine disability is manifested by the functional equivalent of unfavorable ankylosis of the cervical spine.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

5.  Then readjudicate the issues of an evaluation in excess of 30 percent for the Veteran's cervical spinal stenosis and corpectomy residuals including whether referral for assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is warranted; an initial evaluation in excess of 30 percent for his left (minor) upper extremity radiculopathy including whether referral for assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is warranted; and an effective date prior to February 23, 2009, for the award of service connection for left (minor) upper extremity radiculopathy.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

